DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 20 November 2020. Claims 1-10, 12-15 and 20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-10, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa et al., Pub. No.: US 20190280854 A1, hereinafter Wadhwa, in view of Work et al., Pub. No.: US 20060042483 A1, hereinafter Work.

As per claim 1, Wadhwa discloses a system for ledger data, comprising: 
a block repository, wherein the block repository stores verified secure ledger data in two or more blocks that are cryptographically linked, wherein the ledger data comprises candidate information (paragraphs 15, 21, 33, fig. 1 item 120); 
a metadata database, wherein the metadata database stores metadata information for the two or more blocks in the block repository (see at least paragraphs 14, 25, 50-54; fig. 4, items 460, 464); and 
a processor configured to receive an indication to check data in a block (paragraphs 17, 27-29), to mark the block as being verified in the metadata information associated with the block (see paragraphs cited above including paragraph 12, 14, 24, 27).
Wadhwa does not explicitly disclose, however Work, in the related field of endeavor of storing and sharing data regarding a user’s skills, discloses and to associate the block with a confidence level, wherein the confidence level is (Work, paragraphs 11, 198-206).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching would have allowed Wadhwa’s method to report the confidence (e.g. “high”) for resume content based on employer, educational and professional institutions/organizations (i.e. a source of the data in the block). This would “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract).

As per claim 14, Wadhwa discloses A method for a ledger data system, comprising: 
receiving an indication to check data in a block (paragraphs 17, 27-29); 
marking, using a processor, the block as being verified in metadata information associated with the block of a block repository (see paragraphs cited above including paragraph 12, 14, 24, 27), wherein the block repository stores verified secure ledger data in two or more blocks that are cryptographically linked, wherein the ledger data comprises candidate information (paragraphs 15, 21, 33, fig. 1 item 120), and wherein a metadata database stores the metadata information for a block of the two or more blocks in the block repository (see at least paragraphs 14, 25, 50-54); and  
Wadhwa does not explicitly disclose, however Work, in the related field of endeavor of storing and sharing data regarding a user’s skills, discloses associating the block with a confidence level, wherein the confidence level is based at least in part on a source of the data in the block (Work, paragraphs 11, 198-206).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching would have allowed Wadhwa’s method to report the confidence (e.g. “high”) for resume content based on employer, educational and professional institutions/organizations (i.e. a source of the data in the block). This would “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract).

	As per claim 15, it is analogous to claim 14 and is therefore likewise rejected. See Wadhwa, at least paragraphs 69-78 for the claimed computer program product and non-transitory computer readable storage medium. 

As per claim 2, Wadhwa as modified discloses a system as in claim 1, wherein the indication to check data indicates previously stored data in the block is incorrect (paragraphs 25, 29).  

Wadhwa as modified discloses a system as in claim 1, wherein the indication to check data comprises a third party data source indication (paragraphs 17, 27-29).

As per claim 4, Wadhwa as modified discloses A system as in claim 1, wherein the indication to check data comprises verified information (paragraphs 17, 27-29).  

As per claim 5, Wadhwa as modified discloses a system as in claim 4, wherein the verified information is stored in the metadata database (see at least paragraphs 14, 27, 50-54). 

As per claim 6, Wadhwa as modified discloses a system as in claim 4, wherein the verified information is parsed to create a new block content to be stored in the block repository (see at least paragraphs 25-29).

As per claim 7, Wadhwa as modified discloses a system as in claim 6, wherein the new block content is stored as a new block in the block repository (see rejection of claim 6 including paragraphs 25, 29). 

As per claim 8, Wadhwa as modified discloses A system as in claim 7, wherein metadata content is also created to be stored in the (see rejection of claims 1 and 7 including at least paragraphs), wherein the metadata content includes one or more flags and source information (paragraphs 19, 34, 43, 55 disclose multiple examples of share flags; paragraphs cited above including at least 12, 14, 24, 27, 28, 53, 54 disclose multiple examples of source information).

As per claim 9, Wadhwa as modified discloses A system as in claim 8, wherein an invalid indication is stored in the metadata database associated with the block in the metadata database, and wherein a valid indication is stored in the metadata database associated with the new block in the metadata database (see rejection of claim 8 including at least paragraph 29).

As per claim 10, Wadhwa as modified discloses a system as in claim 9, wherein the processor is further configured to provide an invalid display indication of invalid data being associated with the block in the metadata database for display to a user, and a valid display indication of new valid data being stored in the metadata database associated with the new block in the metadata database for display to the user (see rejection of claim 8; note that paragraph 29 discloses that inaccurate data cannot be erased (i.e. invalid display indication of invalid data displayed to a user) and that new, accurate data stands in place (i.e. valid display indication for display to user) of the un-erasable inaccurate data; additionally and/or, alternatively, note that Work as cited in the rejection of claim 1;).

As per claim 12, Wadhwa as modified discloses A system as in claim 1, wherein the processor is further configured to provide a confidence indication of the confidence level for display to a user (Work, paragraphs 11, 198-206; see rationale to combine as provided in the rejection of claim 1).

As per claim 13, Wadhwa as modified discloses a system as in claim 1, wherein the processor is further configured to provide a verification indication that data is being verified (Work, paragraphs 218-236 with emphasis on paragraph 233-235 – note that at least an endorser, or the person whose profile is being viewed, or a chain of connections are made aware that data is being verified by a searcher/viewer). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Work’s teaching would have allowed Wadhwa’s method to “provide the appropriate level of confidence and validity” of a user (Work, paragraph 11) and would allow for “evaluating the reputation” of the user (Work, abstract). Additionally, and/or Wadhwa, at paragraph 27, states that submissions are claims unverified at time of submission (i.e. provide a verification indication that data is being verified)).

	As per claim 20, Wadhwa as modified discloses A system as in claim 1, wherein the processor is further configured to generate a candidate profile, wherein the candidate profile comprises a confidence indication of the confidence level (see Wadhwa at least paragraph 25 and Work, paragraphs 11, 198-206; see rationale to combine as provided in the rejection of claim 1).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Wadhwa and Work references have been added to address claim amendments. 



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Tummuru et al.
DECENTRALIZED CREDENTIALS VERIFICATION NETWORK
20180082256; see 8, 41, 49
 
Woodward
METHODS AND SYSTEMS FOR PROVIDING INFORMATION CONTENT TO USERS
20130224718; see paragraphs 131-132

Grech et al.
Blockchain in Education

NPL; see sections 6 and 7.1.1

Durant et al.
Digital Diploma debuts at MIT
NPL

Partz
Russia: Financial University to Store Diplomas via Blockchain
NPL



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154